      Case 4:19-cv-00493-SWW Document 54 Filed 06/25/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

JOHN CAMP                             *
                       PLAINTIFF      *
                                      *
V.                                    *     CASE NO. 4:19CV00493 SWW
                                      *
KRISPY KREME                          *
                     DEFENDANT        *
                                      *
                                      *


                                JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this action is DISMISSED WITHOUT

PREJUDICE.

     IT IS SO ORDERED THIS 25TH DAY OF JUNE, 2020.

                                   Susan Webber Wright
                                   UNITED STATES DISTRICT JUDGE
